    Case 4:14-cr-00146-Y Document 83 Filed 09/23/20                                Page 1 of 2 PageID 267
                           United States District Court
                                               Northern District of Texas
                                                  Fort Worth Division


UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                                                 for revocation of supervised release
   v.
                                                                Case number: 4:14-CR-146-Y (1)
JEFFREY WATTS                                                   Douglas A. Allen, assistant U.S. attorney
                                                                Michael A. Lehmann, attorney for the defendant

      On September 22, 2020, a hearing was held, at which time the Court determined that the defendant, Jeffrey Watts, had
violated his conditions of supervised release. Accordingly, the defendant is adjudged guilty of such violations, which involve
the following conditions:

CONDITION                          NATURE OF VIOLATION                                          VIOLATION CONCLUDED

Standard condition no. 7           Consuming alcohol                                            January and February 2020
and special condition

Addition condition                 Failing to pay restitution                                   June, July, August, October,
                                                                                                November, and December 2018;
                                                                                                January, March, April, May,
                                                                                                August, September, and
                                                                                                December 2019; February,
                                                                                                through September 2020

Standard condition no. 1           Traveling outside of the Northern District of Texas          April 2020
                                   without permission of the Court or probation
                                   officer

Standard condition no. 2           Failing to submit a monthly report as directed               May and June 2020



      The defendant is sentenced as provided in pages one through two of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.

      The defendant shall notify the United States attorney for this district within thirty (30) days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.

                                                     Sentence imposed September 22, 2020.


                                                     ____________________________
                                                     TERRY R. MEANS
                                                     UNITED STATES DISTRICT JUDGE

                                                     Signed September 23, 2020.
Judgment
    Casein4:14-cr-00146-Y
           a Criminal Case           Document 83 Filed 09/23/20                  Page 2 of 2 PageID 268
Defendant: Jeffrey Watts                                                                             Judgment -- Page 2 of 2
Case Number: 4:14-CR-146-Y (1)


                                                     IMPRISONMENT

      The defendant, Jeffrey Watts, is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for
a term of 4 months, pursuant to USSG § 7B1.4(a), p.s.

     The defendant is remanded to the custody of the United States marshal.


                                                 SUPERVISED RELEASE

       Upon release from the custody of the Federal Bureau of Prisons, the defendant shall return to federal supervised release
for a term of 24 months under the same conditions as set out in the Judgment in a Criminal Case in case no. 4:14-CR-146-Y
(1) in the United States District Court for the Northern District of Texas on February 3, 2015, plus any additional conditions
imposed thereafter.

                                                          RETURN

           I have executed this judgment as follows:




           Defendant delivered on _________________________ to__________________________________________

at____________________________________________________________, with a certified copy of this judgment.

                                                                          __________________________________
                                                                          United States marshal

                                                                          BY _______________________________
                                                                             deputy marshal
